In a proceeding to demolish an allegedly unsafe building, Enrique Felipa and Alphonso Robinson appeal from an order of the Supreme Court, Queens County (Hyman, J.), entered August 3, 1983, which granted the application. Order reversed, without costs or disbursements, and new trial granted. Under the circumstances, appellants’ request for an adjournment of a few days should have been granted, especially since the testimony of the most knowledgeable witness, who was not then available, was necessary as to the essential issue of the case (see Distribuidora Nacional De Disco v Rappoport, 92 AD2d 559; Balogh v H.R.B. Caterers, 88 AD2d 136). Titone, J. P., Gibbons, Thompson and Boyers, JJ., concur.